UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7295



JOHN HARRY GRAJALES,

                                             Petitioner - Appellant,

          versus


J. E. GUNJA, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-01-1673-WMN)


Submitted:   December 20, 2001           Decided:   December 28, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Harry Grajales, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Harry Grajales appeals the district court’s order denying

his habeas corpus petition filed under 28 U.S.C. § 2241 (1994).   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Grajales v. Gunja, No. CA-01-1673-WMN (D.

Md. July 25, 2001).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2